UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 14, 2011 (April 8, 2011) BioMimetic Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 000-51934 62-1786244 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 389 Nichol Mill Lane Franklin, Tennessee 37067 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (615) 844-1280 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On April 8, 2011, BioMimetic Therapeutics, Inc. (the “Company”) and Noblegene Development, LLC (“Noblegene”) entered into the Third Amendment to Lease Agreement (“Amendment”) relating to the Company’s lease of the Coolsprings Life and Science Center, Building C (“Building C”). The Company intends to use
